DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 04/18/22.
	The reply filed 04/18/22 affects the application 17/011,838 as follows:
1.    Claims 1, 11, 19, 26 have been amended. Claims 10, 15-18, 23-25, 31 have been canceled. New claims 37-42 have been added. The rejections of the office action mailed 10/18/21 have been modified as necessitated by Applicant’s amendments and are set forth herein below.                              
2.     The responsive is contained herein below.
Claims 1, 2, 4, 6, 8-9, 11-12, 14, 19, 26, 37-42 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-9, 37-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hughes et al. (Reviews in Food Science and Nutrition, 57 (17). pp. 3601-3613 (2017)) in view of Sakata et al. (Cancer Letters 199 (2003) 139-145), Lee et al. (Arch Pharm Res Vol 30, No 10, 1318-1327, 2007) and Possemiers et al. (WO 2013186220 A1).

Claim 1 is drawn to a method for decreasing joint inflammation in a subject in need thereof comprising administering to the subject a composition comprising two or more agents that decrease the concentration of cyclooxygenase-2 (COX-2), wherein the two or more agents that decrease COX-2 concentration are apigenin and hesperidin, and the composition comprises
apigenin and hesperidin at a ratio of about 3:100 apigenin: hesperidin.
Hughes et al. disclose that apigenin (4’, 5, 7-trihydroxyflavone) reduces the onset and severity of arthritis in treated Collagen-induced arthritis (CIA) mice (see page 19, last paragraph; see also Figure 4). Furthermore, Hughes et al. disclose that histopathology confirmed that apigenin exerted an anti-arthritic effect in adjuvant-induced arthritis (AIA ) rats; reducing inflammation scores, inflammatory cell infiltration, cartilage damage, synovial edema and cellular damage in the hind paw (see page 19, last paragraph to page 20, 1st paragraph). Also, Hughes et al. disclose that several other studies have shown a reduction in arthritis scores in adjuvant-induced arthritis (AIA ) rats treated with hesperidin.  Additionally, hesperidin reduced both paw swelling and arthritic clinical scores in rats with adjuvant-carrageenan induced arthritis. Bone destruction, vascular proliferation, synovial hyperplasia and inflammatory cell infiltration were attenuated in hesperidin treated AIA  animals. Pathological changes in joint structure, splenic histology, and inflammation scoring were reduced in hesperidin treated AIA  rats. The proliferation of synoviocytes taken from AIA  rats was inhibited with hesperidin. A few other studies have also confirmed hesperidin induced apoptosis in synovial fibroblasts, obtained from RA patients, stimulated with TNF-α (see page 18, 2nd paragraph).
Also, Hughes et al. disclose that dietary flavonoids have been reported to control joint inflammation and alleviate arthritis symptoms in both human rheumatoid arthritis (RA) and animal models of arthritis (see abstract). Furthermore, Hughes et al. disclose that typical features of rheumatoid arthritis (RA) are symmetrical inflammation in the small joints of the hands, wrists, and feet, and though any synovial joint may be involved at any point of the disease RA often begins subtly with symptoms of joint pain and stiffness associated with swelling over the joint area (see pages 4, last paragraph to page 5, 1st paragraph). 
In addition, Hughes et al. disclose that flavonoids including hesperidin and apigenin modulates rheumatoid arthritis (RA) pathogenesis (see page 51, Table 2). This implies or suggest that hesperidin and apigenin can be used to reduce or treat joint inflammation such as joint inflammation associated to rheumatoid arthritis (RA).
The difference between Applicant’s claimed method and the method taught by Hughes et al. is that Hughes et al. do not disclose using or administering a composition comprising both hesperidin and apigenin to treat joint inflammation such as joint inflammation associated to rheumatoid arthritis (RA) as disclosed by Hughes et al.
Sakata et al. disclose that hesperidin is a COX-2 and iNOS inhibitor, which might be related to the anti-inflammatory and anti-tumorigenic efficacies (see abstract).
Lee et al. disclose that apigenin has significant anti-inflammatory activity that involves blocking NO-mediated COX-2 expression and monocyte adherence (see abstract). 
Possemiers et al. disclose that a composition, useful e.g. for treating sleeping disorders, anxiety disorders promoting sleep, reducing stress, increasing relaxation, relieving anxiety, improving the mood, sedation and tranquilization, comprising hesperidin and/or apigenin (see abstract). Furthermore, Possemiers et al. disclose that the weight ratio of hesperidin to apigenin can be 1:1-20:1. In addition, Possemiers et al. disclose that hesperidin is present in the composition in an amount of from about 100mg to about 1000, for example from about 100 to about 500mg and wherein apigenin is present in an amount of from about 5mg to about 500mg, for example from about 50mg to about 250mg, for example from about 100mg to about 500mg (page 11, lines 29-37).  Thus, a composition comprising 6mg of apigenin and 200mg of hesperidin would have apigenin and hesperidin at a ratio of 3:100 apigenin: hesperidin (i.e.; a ratio of 6:200 = 3:100). It should be noted that 6mg of apigenin is in the range of 5mg to 500mg and 200mg of hesperidin is in the range of 100mg to 500mg, as taught by Possemiers et al. (page 11, lines 29-37). Furthermore, it should be noted that a composition comprising apigenin and hesperidin only at a ratio of 3:100 apigenin: hesperidin (i.e.; a ratio of 6:200 = 3:100) would correspond to about 2.9% w/w of apigenin and 97.1% w/w of hesperidin.  
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to decrease joint inflammation caused by or associated with rheumatoid arthritis (RA) in a subject comprising administering to the subject a composition comprising the flavonoids, hesperidin and apigenin, and in which apigenin and hesperidin is at a ratio in the range taught or suggested by Possemiers et al. such as a ratio of about 3:100 apigenin: hesperidin and based on factors such as the severity of joint inflammation, and in which both hesperidin and apigenin inhibit cyclooxygenase-2 (COX-2) as taught by Sakata et al. and Lee et al., because one of ordinary skill in the art would expect that hesperidin and apigenin which Hughes et al. disclose treats or modulates rheumatoid arthritis (RA) and is anti-inflammatory as taught Hughes et al., Sakata et al., Lee et al. would also treat or decrease joint inflammation that is caused by or is associated rheumatoid arthritis (RA).
One having ordinary skill in the art would have been motivated, to decrease joint inflammation caused by or associated with rheumatoid arthritis (RA) in a subject comprising administering to the subject a composition comprising the flavonoids, hesperidin and apigenin, and in which apigenin and hesperidin is at a ratio in the range taught or suggested by Possemiers et al. such as a ratio of about 3:100 apigenin: hesperidin and based on factors such as the severity of joint inflammation, and in which both hesperidin and apigenin inhibit cyclooxygenase-2 (COX-2) as taught by Sakata et al. and Lee et al., because one of ordinary skill in the art would expect that hesperidin and apigenin which Hughes et al. disclose treats or modulates rheumatoid arthritis (RA) and is anti-inflammatory as taught Hughes et al., Sakata et al., Lee et al. would also treat or decrease joint inflammation that is caused by or is associated rheumatoid arthritis (RA).
It should be noted that it is obvious to expect that the inhibition of COX-2 which implies the decrease in expression would involve the decrease in concentration of COX-2. Furthermore, the Examiner considers the decreases the concentration of COX-2, the modulation of COX-2 synthesis, the decreases the concentration of PGE2 that modulates arachidonic acid metabolism and the decrease in the concentration of ROS that modulates an oxidative stress pathway as mechanism by which the treatment of rheumatoid arthritis (RA) and thus the decrease in joint pain occurs.  Also, it is obvious to expect that the flavonoids hesperidin and apigenin which Hughes et al. disclose exhibit antioxidant and anti-inflammatory properties would decrease the concentration of ROS that modulates an oxidative stress pathway. In addition, it is obvious to prepare the composition comprising about 2.9% w/w of apigenin and 97.1% w/w of hesperidin which correspond apigenin and hesperidin only in the composition at a ratio of 3:100 apigenin: hesperidin (i.e.; a ratio of 6mg:200mg= 6:200 = 3:100) which is at a ratio in the range taught or suggested by Possemiers et al.

Claims 11, 12, 19, 26, 41-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hughes et al. (Reviews in Food Science and Nutrition, 57 (17). pp. 3601-3613 (2017)) in view of Walsh et al. (Br J Clin Pharmacol, 80:5, 965–978 (20150), Engler et al. (Biochemical and Biophysical Research Communications 359 (2007) 884-888) and Possemiers et al. (WO 2013186220 A1).
Claim 11  is drawn to a method for decreasing joint pain of a subject comprising administering to the subject a composition comprising two or more agents that decrease the concentration of transient receptor potential cation channel subfamily V member 1 (TRPV1); decrease the concentration of calcitonin gene-related peptide (CGRP); or a combination thereof, wherein the two or more agents are apigenin and hesperidin, and the composition comprises apigenin and hesperidin at a ratio of about 3:100 apigenin: hesperidin.
Hughes et al. disclose that apigenin (4’, 5, 7-trihydroxyflavone) reduces the onset and severity of arthritis in treated Collagen-induced arthritis (CIA) mice (see page 19, last paragraph; see also Figure 4). Furthermore, Hughes et al. disclose that histopathology confirmed that apigenin exerted an anti-arthritic effect in adjuvant-induced arthritis (AIA ) rats; reducing inflammation scores, inflammatory cell infiltration, cartilage damage, synovial edema and cellular damage in the hind paw (see page 19, last paragraph to page 20, 1st paragraph). Also, Hughes et al. disclose that several other studies have shown a reduction in arthritis scores in adjuvant-induced arthritis (AIA ) rats treated with hesperidin.  Additionally, hesperidin reduced both paw swelling and arthritic clinical scores in rats with adjuvant-carrageenan induced arthritis. Bone destruction, vascular proliferation, synovial hyperplasia and inflammatory cell infiltration were attenuated in hesperidin treated AIA  animals. Pathological changes in joint structure, splenic histology, and inflammation scoring were reduced in hesperidin treated AIA  rats. The proliferation of synoviocytes taken from AIA  rats was inhibited with hesperidin. A few other studies have also confirmed hesperidin induced apoptosis in synovial fibroblasts, obtained from RA patients, stimulated with TNF-α (see page 18, 2nd paragraph).
Also, Hughes et al. disclose that dietary flavonoids have been reported to control joint inflammation and alleviate arthritis symptoms in both human rheumatoid arthritis (RA) and animal models of arthritis (see abstract). Furthermore, Hughes et al. disclose that typical features of rheumatoid arthritis (RA) are symmetrical inflammation in the small joints of the hands, wrists, and feet, and though any synovial joint may be involved at any point of the disease RA often begins subtly with symptoms of joint pain and stiffness associated with swelling over the joint area (see pages 4, last paragraph to page 5, 1st paragraph). 
In addition, Hughes et al. disclose that flavonoids including hesperidin and apigenin modulates rheumatoid arthritis (RA) pathogenesis (see page 51, Table 2). This implies or suggest that hesperidin and apigenin can be used to reduce or treat joint inflammation such as joint inflammation associated to rheumatoid arthritis (RA).
The difference between Applicant’s claimed method and the method taught by Hughes et al. is that Hughes et al. do not disclose using or administering a composition comprising both hesperidin and apigenin to treat joint inflammation such as joint inflammation associated to rheumatoid arthritis (RA) as disclosed by Hughes et al.
Walsh et al. disclose that CGRP contributes to the pain and inflammation of chronic arthritis (see abstract). Furthermore Walsh et al. disclose that peripheral actions of CGRP in the joint might contribute to both inflammation and joint afferent sensitization, and CGRP and its specific receptors are expressed in joint afferents and up-regulated following arthritis induction (see abstract). In addition, Walsh et al. disclose that local administration of CGRP to the knee also increases mechanosensitivity of joint afferents, mimicking peripheral sensitization seen in arthritic joints. Increased mechanosensitivity in OA knees and pain behaviour can be reduced by peripherally acting CGRP receptor antagonists (see abstract).
Engler et al. disclose that TRPV1 is expressed in synovial fibroblasts (SF) from patients with symptomatic osteoarthritis (OA) and rheumatoid arthritis (RA) (see abstract). Furthermore, Engler et al. disclose that TRPV1 may play a role in non-neuronal mechanisms that might modulate nociception in symptomatic OA and RA patients (see abstract).
Possemiers et al. disclose that a composition, useful e.g. for treating sleeping disorders, anxiety disorders promoting sleep, reducing stress, increasing relaxation, relieving anxiety, improving the mood, sedation and tranquilization, comprising hesperidin and/or apigenin (see abstract). Furthermore, Possemiers et al. disclose that the weight ratio of hesperidin to apigenin can be 1:1-20:1. In addition, Possemiers et al. disclose that hesperidin is present in the composition in an amount of from about 100mg to about 1000, for example from about 100 to about 500mg and wherein apigenin is present in an amount of from about 5mg to about 500mg, for example from about 50mg to about 250mg, for example from about 100mg to about 500mg (page 11, lines 29-37).  Thus, a composition comprising 6mg of apigenin and 200mg of hesperidin would have apigenin and hesperidin at a ratio of 3:100 apigenin: hesperidin (i.e.; a ratio of 6:200 = 3:100). It should be noted that 6mg of apigenin is in the range of 5mg to 500mg and 200mg of hesperidin is in the range of 100mg to 500mg, as taught by Possemiers et al. (page 11, lines 29-37).  Furthermore, it should be noted that a composition comprising apigenin and hesperidin only at a ratio of 3:100 apigenin: hesperidin (i.e.; a ratio of 6:200 = 3:100) would correspond to about 2.9% w/w of apigenin and 97.1% w/w of hesperidin.  


It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to decrease joint inflammation caused by or associated with rheumatoid arthritis (RA) in a subject comprising administering to the subject a composition comprising the flavonoids, hesperidin and apigenin, and in which apigenin and hesperidin is at a ratio in the range taught or suggested by Possemiers et al. such as a ratio of about 3:100 apigenin: hesperidin and based on factors such as the severity of joint inflammation, because one of ordinary skill in the art would expect that hesperidin and apigenin which Hughes et al. disclose treats or modulates rheumatoid arthritis (RA) and is anti-inflammatory as taught Hughes et al. would also treat or decrease joint inflammation that is caused by or is associated rheumatoid arthritis (RA), and also expect that the treatment would involve a decrease in concentration of CGRP which contributes to the pain and inflammation of chronic arthritis as taught by Walsh et al. and also a decrease in concentration of TRPV1 which is expressed in synovial fibroblasts (SF) from patients with symptomatic osteoarthritis (OA) and rheumatoid arthritis (RA) as taught by Engler et al.
One having ordinary skill in the art would have been motivated, to decrease joint inflammation caused by or associated with rheumatoid arthritis (RA) in a subject comprising administering to the subject a composition comprising the flavonoids, hesperidin and apigenin, and in which apigenin and hesperidin is at a ratio in the range taught or suggested by Possemiers et al. such as a ratio of about 3:100 apigenin: hesperidin and based on factors such as the severity of joint inflammation, because one of ordinary skill in the art would expect that hesperidin and apigenin which Hughes et al. disclose treats or modulates rheumatoid arthritis (RA) and is anti-inflammatory as taught Hughes et al. would also treat or decrease joint inflammation that is caused by or is associated rheumatoid arthritis (RA), and also expect that the treatment would involve a decrease in concentration of CGRP which contributes to the pain and inflammation of chronic arthritis as taught by Walsh et al. and also a decrease in concentration of TRPV1 which is expressed in synovial fibroblasts (SF) from patients with symptomatic osteoarthritis (OA) and rheumatoid arthritis (RA) as taught by Engler et al.
It should be noted that the Examiner considers the modulation of PGE2 signaling as mechanism by which the treatment of rheumatoid arthritis (RA) and thus the decrease in joint pain occurs.  Furthermore, it is obvious to prepare the composition comprising about 2.9% w/w of apigenin and 97.1% w/w of hesperidin which correspond apigenin and hesperidin only in the composition at a ratio of 3:100 apigenin: hesperidin (i.e.; a ratio of 6mg:200mg= 6:200 = 3:100) which is at a ratio in the range taught or suggested by Possemiers et al.

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hughes et al., Walsh et al. and Engler et al. and Possemiers et al. as applied in claim 11 above and further in view of Park et al. (US 20070154540 A1).
The difference between Applicant’s claimed method and the method taught by Hughes et al., Walsh et al., Engler et al. and Possemiers et al. is that Hughes et al., Walsh et al., Engler et al. and Possemiers et al. do not disclose that apigenin modulates PGE2 signaling.
Park et al. disclose that total prostaglandin E2 (PGE2) levels changes in joint synovial fluids on administration of apigenin in osteoarthritis-induced rabbits (see page 3, [0036]; see also Figure 5).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to decrease joint inflammation caused by or associated with rheumatoid arthritis (RA) in a subject comprising administering to the subject a composition comprising the flavonoids, hesperidin and apigenin, and in which apigenin and hesperidin is at a ratio in the range taught or suggested by Possemiers et al. such as a ratio of about 3:100 apigenin: hesperidin and based on factors such as the severity of joint inflammation, because one of ordinary skill in the art would expect that hesperidin and apigenin which Hughes et al. disclose treats or modulates rheumatoid arthritis (RA) and is anti-inflammatory as taught Hughes et al. would also treat or decrease joint inflammation that is caused by or is associated rheumatoid arthritis (RA), and also expect that the treatment would involve a decrease in concentration of CGRP which contributes to the pain and inflammation of chronic arthritis as taught by Walsh et al. and also a decrease in concentration of TRPV1 which is expressed in synovial fibroblasts (SF) from patients with symptomatic osteoarthritis (OA) and rheumatoid arthritis (RA) as taught by Engler et al.; and also to expect that the composition would modulate apigenin modulates PGE2 signaling as taught by Park et al.
One having ordinary skill in the art would have been motivated, to decrease joint inflammation caused by or associated with rheumatoid arthritis (RA) in a subject comprising administering to the subject a composition comprising the flavonoids, hesperidin and apigenin, and in which apigenin and hesperidin is at a ratio in the range taught or suggested by Possemiers et al. such as a ratio of about 3:100 apigenin: hesperidin and based on factors such as the severity of joint inflammation, because one of ordinary skill in the art would expect that hesperidin and apigenin which Hughes et al. disclose treats or modulates rheumatoid arthritis (RA) and is anti-inflammatory as taught Hughes et al. would also treat or decrease joint inflammation that is caused by or is associated rheumatoid arthritis (RA), and also expect that the treatment would involve a decrease in concentration of CGRP which contributes to the pain and inflammation of chronic arthritis as taught by Walsh et al. and also a decrease in concentration of TRPV1 which is expressed in synovial fibroblasts (SF) from patients with symptomatic osteoarthritis (OA) and rheumatoid arthritis (RA) as taught by Engler et al.; and also to expect that the composition would modulate apigenin modulates PGE2 signaling as taught by Park et al.
Response to Arguments
Applicant's arguments with respect to claims 1, 2, 4, 6, 8-9, 11-12, 14, 19, 26, 37-42 have been considered but are not found convincing.
The Applicant argues that none of Hughes, Sakata, Lee, Walsh, and Engler, alone or in any proper combination, disclose or even suggest using a composition comprising both apigenin and hesperidin to decrease joint inflammation or to decrease joint pain of a subject, much less a composition that comprises apigenin and hesperidin at a ratio of about 3:100 apigenin: hesperidin.
However, the above rejection was made by applying Hughes et al., Sakata et al., Lee et al. and Possemiers et al. references. And consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to decrease joint inflammation caused by or associated with rheumatoid arthritis (RA) in a subject comprising administering to the subject a composition comprising the flavonoids, hesperidin and apigenin, and in which apigenin and hesperidin is at a ratio in the range taught or suggested by Possemiers et al. such as a ratio of about 3:100 apigenin: hesperidin and based on factors such as the severity of joint inflammation, and in which both hesperidin and apigenin inhibit cyclooxygenase-2 (COX-2) as taught by Sakata et al. and Lee et al., because one of ordinary skill in the art would expect that hesperidin and apigenin which Hughes et al. disclose treats or modulates rheumatoid arthritis (RA) and is anti-inflammatory as taught Hughes et al., Sakata et al., Lee et al. would also treat or decrease joint inflammation that is caused by or is associated rheumatoid arthritis (RA).
Also, the above rejection was made by applying Hughes et al., Walsh et al., Engler et al. and Possemiers et al. references. And consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to decrease joint inflammation caused by or associated with rheumatoid arthritis (RA) in a subject comprising administering to the subject a composition comprising the flavonoids, hesperidin and apigenin, and in which apigenin and hesperidin is at a ratio in the range taught or suggested by Possemiers et al. such as a ratio of about 3:100 apigenin: hesperidin and based on factors such as the severity of joint inflammation, because one of ordinary skill in the art would expect that hesperidin and apigenin which Hughes et al. disclose treats or modulates rheumatoid arthritis (RA) and is anti-inflammatory as taught Hughes et al. would also treat or decrease joint inflammation that is caused by or is associated rheumatoid arthritis (RA), and also expect that the treatment would involve a decrease in concentration of CGRP which contributes to the pain and inflammation of chronic arthritis as taught by Walsh et al. and also a decrease in concentration of TRPV1 which is expressed in synovial fibroblasts (SF) from patients with symptomatic osteoarthritis (OA) and rheumatoid arthritis (RA) as taught by Engler et al.
The Applicant argues that as Hughes, Sakata, and Lee, or Hughes, Walsh and Engler, either alone or in combination, fail to disclose or suggest a method for decreasing joint inflammation or a method for decreasing joint pain of a subject using a composition that comprises apigenin and hesperidin at a ratio of about 3:100 apigenin: hesperidin, the obviousness rejection of independent claim 1 and its dependent claims 2, 4, 6, and 8-10 over Hughes in view of Sakata and Lee and the obviousness rejection of independent claim 11 and its dependent claims 12, 15-18, 23-25, and 31 over Hughes in view of Walsh and Engler should be withdrawn.
However, the above rejection was made by applying Hughes et al., Sakata et al., Lee et al. and Possemiers et al. references. And consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to decrease joint inflammation caused by or associated with rheumatoid arthritis (RA) in a subject comprising administering to the subject a composition comprising the flavonoids, hesperidin and apigenin, and in which apigenin and hesperidin is at a ratio in the range taught or suggested by Possemiers et al. such as a ratio of about 3:100 apigenin: hesperidin and based on factors such as the severity of joint inflammation, and in which both hesperidin and apigenin inhibit cyclooxygenase-2 (COX-2) as taught by Sakata et al. and Lee et al., because one of ordinary skill in the art would expect that hesperidin and apigenin which Hughes et al. disclose treats or modulates rheumatoid arthritis (RA) and is anti-inflammatory as taught Hughes et al., Sakata et al., Lee et al. would also treat or decrease joint inflammation that is caused by or is associated rheumatoid arthritis (RA).
Also, the above rejection was made by applying Hughes et al., Walsh et al., Engler et al. and Possemiers et al. references. And consequently, as set forth in the above rejection, And consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to decrease joint inflammation caused by or associated with rheumatoid arthritis (RA) in a subject comprising administering to the subject a composition comprising the flavonoids, hesperidin and apigenin, and in which apigenin and hesperidin is at a ratio in the range taught or suggested by Possemiers et al. such as a ratio of about 3:100 apigenin: hesperidin and based on factors such as the severity of joint inflammation, because one of ordinary skill in the art would expect that hesperidin and apigenin which Hughes et al. disclose treats or modulates rheumatoid arthritis (RA) and is anti-inflammatory as taught Hughes et al. would also treat or decrease joint inflammation that is caused by or is associated rheumatoid arthritis (RA), and also expect that the treatment would involve a decrease in concentration of CGRP which contributes to the pain and inflammation of chronic arthritis as taught by Walsh et al. and also a decrease in concentration of TRPV1 which is expressed in synovial fibroblasts (SF) from patients with symptomatic osteoarthritis (OA) and rheumatoid arthritis (RA) as taught by Engler et al.
The Applicant argues that Park fails to remedy the deficiencies of Hughes, Walsh, and Engler. Park is cited by the Examiner as disclosing “that total prostaglandin E2 (PGE2) levels changes in joint synovial fluids on administration of apigenin in osteoarthritis-induced rabbits.” (See Office Action page 9). At no point does Park disclose or even suggest a method of decreasing joint pain of a subject using a composition that comprises apigenin and hesperidin at a ratio of about 3:100 apigenin: hesperidin.
However, the above rejection was made by applying Hughes et al., Walsh et al., Engler et al., Possemiers et al. and Park et al. references. And thus, Park et al. do not have to disclose or suggest a method of decreasing joint pain of a subject using a composition that comprises apigenin and hesperidin at a ratio of about 3:100 apigenin: hesperidin. More importantly, Park et al. disclose that total prostaglandin E2 (PGE2) levels changes in joint synovial fluids on administration of apigenin in osteoarthritis-induced rabbits (see page 3, [0036]; see also Figure 5). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to decrease joint inflammation caused by or associated with rheumatoid arthritis (RA) in a subject comprising administering to the subject a composition comprising the flavonoids, hesperidin and apigenin, and in which apigenin and hesperidin is at a ratio in the range taught or suggested by Possemiers et al. such as a ratio of about 3:100 apigenin: hesperidin and based on factors such as the severity of joint inflammation, because one of ordinary skill in the art would expect that hesperidin and apigenin which Hughes et al. disclose treats or modulates rheumatoid arthritis (RA) and is anti-inflammatory as taught Hughes et al. would also treat or decrease joint inflammation that is caused by or is associated rheumatoid arthritis (RA), and also expect that the treatment would involve a decrease in concentration of CGRP which contributes to the pain and inflammation of chronic arthritis as taught by Walsh et al. and also a decrease in concentration of TRPV1 which is expressed in synovial fibroblasts (SF) from patients with symptomatic osteoarthritis (OA) and rheumatoid arthritis (RA) as taught by Engler et al.; and also to expect that the composition would modulate apigenin modulates PGE2 signaling as taught by Park et al.
The Applicant argues that Possemiers does not disclose or suggest a method of decreasing joint pain of a subject using a composition that comprises apigenin and hesperidin.
Additionally, as noted by the Examiner, Possemiers discloses that “the weight ratio of
hesperidin to apigenin can be 1:1-20:1.” (Office Action page 10). Possemiers also states that the preferred weight ratio is approximately 2:1. (See page 11, lines 30-33). Possemiers does not
disclose or suggest a ratio of about 3:100 apigenin: hesperidin, much less a method of decreasing
joint pain of a subject using a composition that comprises apigenin and hesperidin at a ratio of
about 3:100 apigenin: hesperidin.
However, the above rejection was made by applying Hughes et al., Sakata et al., Lee et al. and Possemiers et al. references. And more importantly, Possemiers et al. disclose that a composition, useful e.g. for treating sleeping disorders, anxiety disorders promoting sleep, reducing stress, increasing relaxation, relieving anxiety, improving the mood, sedation and tranquilization, comprising hesperidin and/or apigenin (see abstract). Furthermore, Possemiers et al. disclose that the weight ratio of hesperidin to apigenin can be 1:1-20:1. In addition, Possemiers et al. disclose that hesperidin is present in the composition in an amount of from about 100mg to about 1000, for example from about 100 to about 500mg and wherein apigenin is present in an amount of from about 5mg to about 500mg, for example from about 50mg to about 250mg, for example from about 100mg to about 500mg (page 11, lines 29-37).  Thus, a composition comprising 6mg of apigenin and 200mg of hesperidin would have apigenin and hesperidin at a ratio of 3:100 apigenin: hesperidin (i.e.; a ratio of 6:200 = 3:100). It should be noted that 6mg of apigenin is in the range of 5mg to 500mg and 200mg of hesperidin is in the range of 100mg to 500mg, as taught by Possemiers et al. (page 11, lines 29-37).  Furthermore, it should be noted that a composition comprising apigenin and hesperidin only at a ratio of 3:100 apigenin: hesperidin (i.e.; a ratio of 6:200 = 3:100) would correspond to about 2.9% w/w of apigenin and 97.1% w/w of hesperidin. Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to decrease joint inflammation caused by or associated with rheumatoid arthritis (RA) in a subject comprising administering to the subject a composition comprising the flavonoids, hesperidin and apigenin, and in which apigenin and hesperidin is at a ratio in the range taught or suggested by Possemiers et al. such as a ratio of about 3:100 apigenin: hesperidin and based on factors such as the severity of joint inflammation, and in which both hesperidin and apigenin inhibit cyclooxygenase-2 (COX-2) as taught by Sakata et al. and Lee et al., because one of ordinary skill in the art would expect that hesperidin and apigenin which Hughes et al. disclose treats or modulates rheumatoid arthritis (RA) and is anti-inflammatory as taught Hughes et al., Sakata et al., Lee et al. would also treat or decrease joint inflammation that is caused by or is associated rheumatoid arthritis (RA).
Also, the above rejection was made by applying Hughes et al., Walsh et al., Engler et al. and Possemiers et al. references. And more importantly, Possemiers et al. disclose that a composition, useful e.g. for treating sleeping disorders, anxiety disorders promoting sleep, reducing stress, increasing relaxation, relieving anxiety, improving the mood, sedation and tranquilization, comprising hesperidin and/or apigenin (see abstract). Furthermore, Possemiers et al. disclose that the weight ratio of hesperidin to apigenin can be 1:1-20:1. In addition, Possemiers et al. disclose that hesperidin is present in the composition in an amount of from about 100mg to about 1000, for example from about 100 to about 500mg and wherein apigenin is present in an amount of from about 5mg to about 500mg, for example from about 50mg to about 250mg, for example from about 100mg to about 500mg (page 11, lines 29-37).  Thus, a composition comprising 6mg of apigenin and 200mg of hesperidin would have apigenin and hesperidin at a ratio of 3:100 apigenin: hesperidin (i.e.; a ratio of 6:200 = 3:100). It should be noted that 6mg of apigenin is in the range of 5mg to 500mg and 200mg of hesperidin is in the range of 100mg to 500mg, as taught by Possemiers et al. (page 11, lines 29-37).  Furthermore, it should be noted that a composition comprising apigenin and hesperidin only at a ratio of 3:100 apigenin: hesperidin (i.e.; a ratio of 6:200 = 3:100) would correspond to about 2.9% w/w of apigenin and 97.1% w/w of hesperidin. And consequently, as set forth in the above rejection, And consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to decrease joint inflammation caused by or associated with rheumatoid arthritis (RA) in a subject comprising administering to the subject a composition comprising the flavonoids, hesperidin and apigenin, and in which apigenin and hesperidin is at a ratio in the range taught or suggested by Possemiers et al. such as a ratio of about 3:100 apigenin: hesperidin and based on factors such as the severity of joint inflammation, because one of ordinary skill in the art would expect that hesperidin and apigenin which Hughes et al. disclose treats or modulates rheumatoid arthritis (RA) and is anti-inflammatory as taught Hughes et al. would also treat or decrease joint inflammation that is caused by or is associated rheumatoid arthritis (RA), and also expect that the treatment would involve a decrease in concentration of CGRP which contributes to the pain and inflammation of chronic arthritis as taught by Walsh et al. and also a decrease in concentration of TRPV1 which is expressed in synovial fibroblasts (SF) from patients with symptomatic osteoarthritis (OA) and rheumatoid arthritis (RA) as taught by Engler et al.
The Applicant argues that one of ordinary skill in the art would not have had a reasonable expectation of success at achieving a concentration of apigenin and hesperidin that elicits a synergistic effect on CGRP, TRPVi, COX-2, and reactive oxygen species. (See Example 1 of Applicant’s Specification). As described in Example 1 of Applicant’s Specification, CytoSolve® was used to identify the ranges of concentrations of apigenin and hesperidin that elicit
a synergistic effect on these biomarkers. Example 1 states, “The in silico simulations were
performed using CytoSolve®, a commercially available tool that enables the computational
modeling of biomolecular pathways. CytoSolve® can scale and model highly complex
biomolecular phenomena by its ability to integrate and couple the computations of smaller
biomolecular pathways.” None of the cited references provide any guidance as to achieving a
concentration of apigenin and hesperidin that elicits a synergistic effect on CGRP, TRPV1, COX-2, and reactive oxygen species.
	However, based on the above rejections, one of ordinary skill in the art would have had a reasonable expectation of success to decrease joint inflammation caused by or associated with rheumatoid arthritis (RA) in a subject comprising administering to the subject a composition comprising the flavonoids, hesperidin and apigenin. Also, one of ordinary skill in the art would have also expect that the treatment would involve a decrease in concentration of CGRP which contributes to the pain and inflammation of chronic arthritis, and also expect that a decrease in concentration of TRPV1 which is expressed in synovial fibroblasts (SF) from patients with symptomatic osteoarthritis (OA) and rheumatoid arthritis (RA), and also would involve an inhibition of COX-2. Also, it is obvious to expect that inhibition of COX-2 would involve a reduction or inhibition of reactive oxygen species, especially since COX-2 activity is known to be upregulated by reactive oxygen species (ROS), and also since ROS generation is known to be reduced by COX-2 inhibition. Consequently, it is obvious to determine amount or concentration of apigenin and hesperidin that produces the optimum effect with respect to the treatment of joint inflammation caused by or associated with rheumatoid arthritis (RA) in a subject, and thus, to determine the effect on CGRP, TRPVi, COX-2, and reactive oxygen species at said optimum effective treatment. Also, it is obvious to expect that the administration of the combination would provide at least additive effects or even synergistic effects at particular administered determine amounts or concentrations.
 	Also, Applicant’s claims are drawn to a method for decreasing joint inflammation in a subject in need thereof comprising administering to the subject a composition comprising two or more agents that decrease the concentration of cyclooxygenase-2 (COX-2), wherein the two or more agents that decrease COX-2 concentration are apigenin and hesperidin, and the composition comprises apigenin and hesperidin at a ratio of about 3:100 apigenin: hesperidin. Also, the claims are drawn to a method for decreasing joint pain of a subject comprising administering to the subject a composition comprising two or more agents that decrease the concentration of transient receptor potential cation channel subfamily V member 1 (TRPV1); decrease the concentration of calcitonin gene-related peptide (CGRP); or a combination thereof, wherein the two or more agents are apigenin and hesperidin, and the composition comprises apigenin and hesperidin at a ratio of about 3:100 apigenin: hesperidin.
	However, Applicant has not provided any convincing scientific data or evidence that indicate that the administration of apigenin and hesperidin produces a synergistic effect with respect to the treatment joint inflammation in said subject. In addition, Applicant or the specification has not described, explained or provided any calculations with respect to why the results or data obtained with respect to the administration of apigenin and hesperidin are considered as being synergistic rather than being additive. Simply indicating or arguing that synergism occurs for the combination, does not equate to synergism or a synergistic effect absent such requirements that show synergism (e.g.; scientific calculations).
Furthermore, merely indicating or concluding that concentrations of apigenin and hesperidin elicit a synergistic effect on the biomarker, COX, does not equate to a synergistic effect of treating or decreasing joint inflammation, nor a synergistic effect on CGRP, TRPV1, COX-2, and reactive oxygen species, especially in the absence of presented scientific calculations that corresponds to or equates to actual synergy.
Also, it should be noted that a showing must be commensurate with the scope of the claims.  In re Kollman, 201 U.S.P.Q. 193 (CCPA 1979)(synergism shown only for a narrow range of molar ratios: 1:1 to 4:1; 1:10 to 20:1 claimed). 
Furthermore, it should be noted that a convincing demonstration of actual synergy or synergistic effects should be supported by pertinent data based on determined or calculated numerical or statistical values or results that equates to synergy or synergistic effects. In other words, arguments that a potentiation is unexpected synergy without showing why said potentiation is considered synergistic does not equate to unexpected synergy.  
It should be noted that the Federal Circuit and USPTO have set a high bar for an inventor to overcome a finding of obviousness in a patent application by using evidence of unexpected synergistic results.  Synergy by itself is not enough to overcome an examiner’s prima facie case for obviousness; instead, the synergy must be unexpected or surprising and the applicant must show that it could not have been predicted based upon the cited references.  Broad disclosures of synergy in the prior art weigh toward a finding of obviousness.  Additionally, evidence of synergy over a broad range of compositions or components in the prior art, or in the application at issue, weighs toward a finding of obviousness.  To show unexpected results, an applicant must provide a side-by-side comparison of the claimed invention with the closest prior art and explain why the results would have been unexpected by one of ordinary skill in the art
Also, to show synergy, the applicant must prove the invention exhibits more than mere additive effects. Furthermore, the claimed invention must be commensurate in scope with the unexpected synergistic results provided in the specification or in a declaration.  It must be shown how the data evidencing synergy is commensurate in scope with the subject matter claimed.  
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to decrease joint inflammation caused by or associated with rheumatoid arthritis (RA) in a subject comprising administering to the subject a composition comprising the flavonoids, hesperidin and apigenin, and in which apigenin and hesperidin is at a ratio in the range taught or suggested by Possemiers et al. such as a ratio of about 3:100 apigenin: hesperidin and based on factors such as the severity of joint inflammation, and in which both hesperidin and apigenin inhibit cyclooxygenase-2 (COX-2) as taught by Sakata et al. and Lee et al., because one of ordinary skill in the art would expect that hesperidin and apigenin which Hughes et al. disclose treats or modulates rheumatoid arthritis (RA) and is anti-inflammatory as taught Hughes et al., Sakata et al., Lee et al. would also treat or decrease joint inflammation that is caused by or is associated rheumatoid arthritis (RA).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623